 



Exhibit 10.34.2
SUBSIDIARY GUARANTY
     Subsidiary Guaranty, dated as of January 27, 2006 by and among the
undersigned and such other Persons which may become party hereto from time to
time by executing a joinder (in the form of Appendix 1 hereto) (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”), in favor
of each of the Lenders (as defined herein) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for itself
and for the other financial institutions (collectively, the “Lenders”) which are
or may become parties to the Credit Agreement dated as of December 12, 2005,
among FelCor Lodging Trust Incorporated and FelCor Lodging Limited Partnership
(the “Borrowers”), the Administrative Agent, and the Lenders (as amended or
modified, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.
     WHEREAS, the Borrowers, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Credit Agreement;
     WHEREAS, the Borrowers and each Subsidiary Guarantor are members of a group
of related entities, the success of each of which is dependent in part on the
success of the other members of such group;
     WHEREAS, each Subsidiary Guarantor expects to receive substantial direct
and indirect benefits from the Revolving Loans made by each Lender to the
Borrowers pursuant to the Credit Agreement (which benefits are hereby
acknowledged);
     WHEREAS, the Borrowers have covenanted and agreed with the Lenders, that
pursuant to Section 5.13 of the Credit Agreement, the undersigned Subsidiary
Guarantors shall execute and deliver this Subsidiary Guaranty; and
     WHEREAS, each Subsidiary Guarantor wishes to guaranty the Borrowers’
obligations to the Lenders and the Administrative Agent under and in respect of
the Credit Agreement as herein provided.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Guaranty of Payment and Performance of Obligations. In consideration of
the Lenders’ extending credit, or otherwise, in their discretion, giving time,
financial or banking facilities or accommodations to the Borrowers, each
Subsidiary Guarantor hereby jointly and severally, absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent and each Lender that the
Borrowers will duly and punctually pay or perform, at the place specified
therefor, or if no place is specified, at the Administrative Agent’s head
office, (i) all indebtedness, obligations and liabilities of the Borrowers to
any of the Lenders and the Administrative Agent, individually or

 



--------------------------------------------------------------------------------



 



collectively, under the Credit Agreement or any of the other Loan Documents or
in respect of any of the Loans or the Notes or other instruments at any time
evidencing any obligations thereunder, whether existing on the date of the
Credit Agreement or arising or incurred thereafter, direct or indirect, secured
or unsecured, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, arising by contract, operation of law or otherwise,
including all such which would become due but for the operation of the automatic
stay pursuant to §362(a) of the Federal Bankruptcy Code and the operation of
§§502(b) and 506(b) of the Federal Bankruptcy Code; and (ii) without limitation
of the foregoing, all reasonable fees, costs and expenses incurred by the
Administrative Agent or the Lenders in attempting to collect or enforce any of
the foregoing, accrued in each case to the date of payment thereof (collectively
the “Obligations” and individually an “Obligation”). This Subsidiary Guaranty is
an absolute, unconditional and continuing guaranty of the full and punctual
payment and performance by the Borrowers of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that any
Lender or the Administrative Agent first attempt to collect any of the
Obligations from the Borrowers or resort to any security or other means of
obtaining payment of any of the Obligations which any Lender or the
Administrative Agent now has or may acquire after the date hereof or upon any
other contingency whatsoever. Upon any Event of Default which is continuing by
the Borrowers in the full and punctual payment and performance of the
Obligations, the liabilities and obligations of each Subsidiary Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by each Subsidiary Guarantor, except for notices required to be given to the
Borrowers under the Loan Documents. Payments by the Subsidiary Guarantors
hereunder may be required by any Lender or the Administrative Agent on any
number of occasions.
     2. Subsidiary Guarantor’s Further Agreements to Pay. Each Subsidiary
Guarantor further jointly and severally agrees, as the principal obligor and not
as a guarantor only, to pay to each Lender and the Administrative Agent
forthwith upon demand, in funds immediately available to such Lender or the
Administrative Agent, all costs and expenses (including court costs and legal
fees and expenses) incurred or expended by the Administrative Agent or such
Lender in connection with this Subsidiary Guaranty and the enforcement hereof,
together with interest on amounts recoverable under this Subsidiary Guaranty
from the time after such amounts become due at the default rate of interest set
forth in the Credit Agreement; provided that if such interest exceeds the
maximum amount permitted to be paid under applicable law, then such interest
shall be reduced to such maximum permitted amount.
     3. Payments. Each Subsidiary Guarantor jointly and severally covenants and
agrees that the Obligations will be paid strictly in accordance with their
respective terms regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. Without limiting the
generality of the foregoing, each Subsidiary Guarantor’s obligations hereunder
with respect to any Obligation shall not be discharged

2



--------------------------------------------------------------------------------



 



by a payment in a currency other than the currency in which the Obligation is
denominated (the “Obligation Currency”) or at a place other than the place
specified for the payment of the Obligation, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Obligation
Currency and transferred to New York, New York, U.S.A., under normal banking
procedures does not yield the amount of Obligation Currency due thereunder.
     4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction for any Indemnified Taxes or
Other Taxes, which are now or may hereafter be imposed, levied or assessed by
any Governmental Authority on payments hereunder, all of which will be for the
account of and paid by the Subsidiary Guarantors. If for any reason, any such
reduction is made or any Taxes are paid by the Administrative Agent or any
Lender (except for taxes on income or profits of such Administrative Agent or
Lender), each Subsidiary Guarantor jointly and severally agrees to pay to the
Administrative Agent or such Lender such additional amounts as may be necessary
to ensure that the Administrative Agent or such Lender receives the same net
amount which it would have received had no such reduction been made or Taxes
paid.
     5. Consent to Jurisdiction. Each Subsidiary Guarantor agrees that any suit
for the enforcement of this Subsidiary Guaranty or any of the other Loan
Documents may be brought in the courts of the State of New York sitting in New
York, New York or any federal court sitting in New York, New York and consents
to the non-exclusive jurisdiction of such courts and the service of process in
any such suit being made upon such Subsidiary Guarantor by mail at the address
specified herein. Except to the extent such waiver is expressly prohibited by
law, each Subsidiary Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.
     6. Liability of each Subsidiary Guarantor. The Administrative Agent and
each Lender have and shall have the absolute right to enforce the liability of
each Subsidiary Guarantor hereunder without resort to any other right or remedy
including any right or remedy under any other guaranty or against any other
Subsidiary Guarantor, and the release or discharge of any Subsidiary Guarantor
or other guarantor of any Obligations shall not affect the continuing liability
of each Subsidiary Guarantor hereunder that has not been released or discharged.
     It is the intention and agreement of each Subsidiary Guarantor, the
Administrative Agent and the Lenders that the obligations of each Subsidiary
Guarantor under this Subsidiary Guaranty shall be joint and several and valid
and enforceable against each Subsidiary Guarantor to the maximum extent
permitted by applicable law. Accordingly, if any provision of this Subsidiary
Guaranty creating any obligation of any Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Subsidiary Guarantors, the Administrative Agent and the Lenders
that any balance of the obligation created by such provision and all other
obligations of each

3



--------------------------------------------------------------------------------



 



of the other Subsidiary Guarantors to the Administrative Agent and the Lenders
created by other provisions of this Subsidiary Guaranty shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Administrative Agent or the Lenders may be otherwise
entitled to collect from any Subsidiary Guarantor under this Subsidiary Guaranty
to be in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to such
Subsidiary Guarantor’s obligations under this Subsidiary Guaranty, it is the
stated intention and agreement of the Subsidiary Guarantors, the Administrative
Agent and the Lenders that all sums not in excess of those permitted under such
applicable law shall remain fully collectible by the Administrative Agent and
the Lenders from each of the other Subsidiary Guarantors, jointly and severally.
     7. Representations and Warranties; Covenants. (a) Each Subsidiary Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrowers pursuant to §3 of the Credit Agreement, as if such
representations and warranties were set forth herein. Each Subsidiary Guarantor
hereby agrees to perform the covenants set forth in §§5 and 6 of the Credit
Agreement (to the extent such covenants expressly apply to such Subsidiary
Guarantor) as if such covenants were set forth herein. Each Subsidiary Guarantor
acknowledges that it is, on a collective basis with the Borrowers and all other
Subsidiary Guarantors, bound by the financial covenants and other covenants set
forth in §6.1 of the Credit Agreement. Each Subsidiary Guarantor hereby confirms
that it shall be bound by all acts or omissions of the Borrowers pursuant to the
Credit Agreement.
          (b) Each Subsidiary Guarantor is a limited liability company, limited
partnership, corporation, or other legal entity, as applicable, duly formed or
organized, validly existing and in good standing under the laws of the state of
its formation or organization; each Subsidiary Guarantor has all requisite
limited liability company, limited partnership, corporate or other legal entity
power, as applicable, to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and such
Subsidiary Guarantor is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where the properties and
Unencumbered Assets owned or ground-leased by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified in such other jurisdiction would not have a Material Adverse
Effect. The execution, delivery and performance of this Subsidiary Guaranty and
the transactions contemplated hereby (i) are within the authority of such
Subsidiary Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of such Subsidiary Guarantor and any member, manager, or
other controlling Person thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Subsidiary Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to such Subsidiary Guarantor, (iv) do
not conflict with any provision of the Certificate of Organization or Formation,
the limited liability company agreement, articles of incorporation, bylaws, or
other authority documents of such Subsidiary Guarantor or the authority
documents of any controlling Person thereof, and (v) do not contravene any
provisions of, or constitute a default, Default or Event of

4



--------------------------------------------------------------------------------



 



Default or a failure to comply with any term, condition or provision of, any
other agreement, instrument, judgment, order, decree, permit, license or
undertaking binding upon or applicable to such Subsidiary Guarantor or any of
such Subsidiary Guarantor’s properties (except for any such failure to comply
under any such other agreement, instrument, judgment, order, decree, permit,
license, or undertaking as would not have a Material Adverse Effect) or result
in the creation of any mortgage, pledge, security interest, lien, encumbrance or
charge upon any of the properties or assets of such Subsidiary Guarantor.
          (c) The Guaranty has been duly executed and delivered and constitutes
the legal, valid and binding obligations of each Subsidiary Guarantor, subject
only to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and to the fact that the availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
          (d) The execution, delivery and performance by each Subsidiary
Guarantor of this Subsidiary Guaranty and the transactions contemplated hereby
do not require (i) the approval or consent of any governmental agency or
authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.
     8. Effectiveness. The obligations of each Subsidiary Guarantor under this
Subsidiary Guaranty shall continue in full force and effect and shall remain in
operation until all of the Obligations shall have been paid in full or otherwise
fully satisfied, and continue to be effective or be reinstated, as the case may
be, if at any time payment or other satisfaction of any of the Obligations is
rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of a Borrower, or otherwise, as though such
payment had not been made or other satisfaction occurred. No invalidity,
irregularity or unenforceability of the Obligations by reason of applicable
bankruptcy laws or any other similar law, or by reason of any law or order of
any government or agency thereof purporting to reduce, amend or otherwise affect
the Obligations, shall impair, affect, be a defense to or claim against the
obligations of any Subsidiary Guarantor under this Subsidiary Guaranty.
     9. Freedom of Lender to Deal with Borrowers and Other Parties. The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of any Subsidiary Guarantor and without relieving any
Subsidiary Guarantor of any liability hereunder, to deal with the Borrowers and
with each other party who now is or after the date hereof becomes liable in any
manner for any of the Obligations, in such manner as the Administrative Agent or
such Lender in its sole discretion deems fit, and to this end each Subsidiary
Guarantor gives to the Administrative Agent and each Lender full authority in
its sole discretion to do any or all of the following things: (a) extend credit,
make loans and afford other financial accommodations to the Borrowers at such
times, in such amounts and on such terms as

5



--------------------------------------------------------------------------------



 



the Administrative Agent or such Lender may approve, (b) vary the terms and
grant extensions of any present or future indebtedness or obligation of the
Borrowers or of any other party to the Administrative Agent or such Lender,
(c) grant time, waivers and other indulgences in respect thereto, (d) vary,
exchange, release or discharge, wholly or partially, or delay in or abstain from
perfecting and enforcing any security or guaranty or other means of obtaining
payment of any of the Obligations which the Administrative Agent or any Lender
now has or may acquire after the date hereof, (e) accept partial payments from
the Borrowers or any such other party, (f) release or discharge, wholly or
partially, any endorser or guarantor, and (g) compromise or make any settlement
or other arrangement with the Borrowers or any such other party.
     10. Unenforceability of Obligations Against Borrowers; Invalidity of
Security or Other Guaranties. If for any reason a Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from a Borrower
by operation of law or for any other reason, this Subsidiary Guaranty shall
nevertheless be binding on each Subsidiary Guarantor to the same extent as if
such Subsidiary Guarantor at all times had been the principal debtor on all such
Obligations. This Subsidiary Guaranty shall be in addition to any other guaranty
or other security for the Obligations, and it shall not be prejudiced or
rendered unenforceable by the invalidity of any such other guaranty or security.
     11. Waivers by Subsidiary Guarantor. Each Subsidiary Guarantor waives
notice of acceptance hereof, notice of any action taken or omitted by the
Administrative Agent or any Lender in reliance hereon, and any requirement that
the Administrative Agent or any Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrowers or asserting any other
rights of the Administrative Agent or any Lender hereunder. Each Subsidiary
Guarantor also irrevocably waives, to the fullest extent permitted by law, all
defenses in the nature of suretyship that at any time may be available in
respect of such Subsidiary Guarantor’s obligations hereunder by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect.
     12. Restriction on Subrogation and Contribution Rights. Notwithstanding any
other provision to the contrary contained herein or provided by applicable law,
unless and until all of the Obligations have been indefeasibly paid in full in
cash and satisfied in full, each Subsidiary Guarantor hereby irrevocably defers
and agrees not to enforce any and all rights it may have at any time (whether
arising directly or indirectly, by operation of law or by contract) to assert
any claim against the Borrowers on account of payments made under this
Subsidiary Guaranty, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender. In addition, each Subsidiary Guarantor
will not claim any set-off or counterclaim against the Borrowers in respect of
any liability it may have to the

6



--------------------------------------------------------------------------------



 



Borrowers unless and until all of the Obligations have been indefeasibly paid in
full in cash and satisfied in full.
     Subject to the foregoing and the indefeasible performance and payment in
full of the Obligations, each Subsidiary Guarantor acknowledges that all other
Subsidiary Guarantors shall have contribution rights against such Subsidiary
Guarantor in accordance with applicable law and in accordance with each such
Person’s benefits received under the Credit Agreement and the Loans.
     13. Demands. Any demand on or notice made or required to be given pursuant
to this Subsidiary Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:
(a) if to the Subsidiary Guarantors, at
c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway, Suite 1300
Irving, TX 75062
Attention: General Counsel
or at such other address for notice as the Subsidiary Guarantors shall last have
furnished in writing to the Administrative Agent;
(b) if to the Administrative Agent, at
JP Morgan Chase Bank, N.A.
Loan and Agency Services Group
1111 Fannin Street
10th Floor
Houston, TX 77002,
with a copy to,
JP Morgan Chase Bank, N.A.
277 Park Avenue
New York, New York 10172
Attention: Donald Shokrian
or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Subsidiary Guarantors; and
(c) if to any Lender, at such Lender’s address as set forth in its
Administrative
Questionnaire.

7



--------------------------------------------------------------------------------



 



     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the confirmed transmission of such facsimile or (ii) if
sent by registered or certified first-class mail, postage prepaid, return
receipt requested, on the fifth Business Day following the mailing thereof.
     14. Amendments, Waivers, Etc. No provision of this Subsidiary Guaranty can
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Subsidiary Guarantors expressly
referring to the provision of this Subsidiary Guaranty to which such instrument
relates; and no such waiver shall extend to, affect or impair any right with
respect to any Obligation which is not expressly dealt with therein. No course
of dealing or delay or omission on the part of the Administrative Agent or the
Lenders or any of them in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto.
     15. Further Assurances. Each Subsidiary Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Subsidiary Guaranty and
to perfect and preserve the rights and powers of the Administrative Agent and
the Lenders hereunder.
     16. Miscellaneous Provisions. This Subsidiary Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the State of New York and shall inure to the benefit of the
Administrative Agent, each Lender and its respective successors in title and
assigns permitted under the Credit Agreement, and shall be binding on each
Subsidiary Guarantor and each Subsidiary Guarantor’s successors in title,
assigns and legal representatives. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement. The invalidity or unenforceability of any one or more sections of
this Subsidiary Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Subsidiary Guaranty shall be equally applicable to the singular and
plural forms of the terms defined.
     17. WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS SUBSIDIARY GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT
OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE
HOWSOEVER ARISING, AMONG THE SUBSIDIARY GUARANTORS, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND/OR THE LENDERS. THIS WAIVER OF JURY TRIAL SHALL BE
EFFECTIVE FOR EACH AND EVERY

8



--------------------------------------------------------------------------------



 



DOCUMENT EXECUTED BY THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT OR THE
LENDERS AND DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE
MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.
EACH SUBSIDIARY GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND
FREELY MADE.
[Remainder of Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Subsidiary Guarantor has executed and delivered
this Subsidiary Guaranty as of the date first above written.
FELCOR/CSS HOLDINGS, L.P., a Delaware limited
partnership
By: FelCor CSS Hotels, L.L.C., a Delaware limited
       liability company, its general partner

                  By:   /s/ Joel M. Eastman      Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR HOTEL ASSET COMPANY, L.L.C., a Delaware limited
liability company

                  By:   /s/ Joel M. Eastman      Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR PENNSYLVANIA COMPANY, L.L.C., a Delaware
limited liability company

                  By:   /s/ Joel M. Eastman      Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR LODGING HOLDING COMPANY, L.L.C., a Delaware
limited liability company

                  By:   /s/ Joel M. Eastman      Name:   Joel M. Eastman     
Title:   Vice President     





--------------------------------------------------------------------------------



 



         

FHAC TEXAS HOLDINGS, L.P., a Texas limited partnership
By: FelCor Hotel Asset Company, L.L.C., a Delaware
       limited liability company, its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR CANADA CO., a Nova Scotia unlimited liability
company

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR OMAHA HOTEL COMPANY, L.L.C., a Delaware limited
liability company

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR TRS HOLDINGS, L.P., a Delaware limited
partnership
By: FelCor TRS I, L.L.C., a Delaware limited liability
       company, its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     





--------------------------------------------------------------------------------



 



         

MYRTLE BEACH HOTELS, L.L.C., a Delaware limited
liability company

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR TRS BORROWER 1, L.P., a Delaware limited
partnership
By: FelCor TRS Borrower GP 1, L.L.C., a Delaware
       limited liability company, its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR TRS GUARANTOR, L.P., a Delaware limited
partnership
By: FelCor TRS Guarantor GP, L.L.C., a Delaware
       limited liability company, its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

CENTER CITY HOTEL ASSOCIATES, a Pennsylvania limited
partnership
By: FelCor Philadelphia Center, L.L.C., a Delaware
       limited liability company its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     





--------------------------------------------------------------------------------



 



         

FELCOR LODGING COMPANY, L.L.C., a Delaware limited
liability company

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR TRS BORROWER 3, L.P., a Delaware limited
partnership
By: FelCor TRS Borrower GP 3, L.L.C., a Delaware
       limited liability company, its general partner

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     

FELCOR TRS BORROWER 4, L.L.C., a Delaware limited
liability company

                  By:   /s/ Joel M. Eastman       Name:   Joel M. Eastman     
Title:   Vice President     





--------------------------------------------------------------------------------



 



Appendix 1
FORM OF JOINDER AGREEMENT
(SUBSIDIARY GUARANTY)
Dated as of ______ __, 20___
JPMorgan Chase Bank, N.A.,
   as Administrative Agent
277 Park Avenue
New York, New York 10172
Attention: Donald Shokrian (Fax: 646-534-0574)
Ladies and Gentlemen:
          Reference is hereby made to (a) the Credit Agreement, dated as of
December 12, 2005 (as amended and in effect from time to time, the “Credit
Agreement”), by and among FELCOR LODGING TRUST INCORPORATED and FELCOR LODGING
LIMITED PARTNERSHIP (the “Borrowers”), the Lenders party thereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for itself and the Lenders (the
“Administrative Agent”), (b) the Subsidiary Guaranty dated as of January 23,
2006 (the “Subsidiary Guaranty”) from certain subsidiaries of the Borrowers to
the Lenders and the Administrative Agent. Terms not otherwise defined herein
which are defined in the Credit Agreement shall have the respective meanings
given thereto in the Credit Agreement.
     1. Joinder to Subsidiary Guaranty.
          The Undersigned,                     , a                     , (the
“Undersigned”) hereby joins the Subsidiary Guaranty as a Subsidiary Guarantor
and agrees to comply with and be bound by all of the terms, conditions and
covenants of the Subsidiary Guaranty. Without limiting the generality of the
preceding sentence, the Undersigned agrees that it shall be jointly and
severally liable, together with the other Subsidiary Guarantors thereunder, for
the guaranty of the payment and performance of all obligations of the Borrowers
under the Credit Agreement as further set forth therein.
          From and after the Effective Date hereof (as hereinafter defined), all
references in the Loan Documents to the “Subsidiary Guarantors” shall for all
purposes be deemed to include the Undersigned.
     2. New Subsidiary Guarantor’s Representations and Warranties.
          The Undersigned represents and warrants to the Administrative Agent
and the Lenders that:





--------------------------------------------------------------------------------



 



  a.   it is capable of complying with and is in compliance with all of the
provisions of the Subsidiary Guaranty, the Credit Agreement and the other Loan
Documents applicable to it;     b.   each of the representations and warranties
set forth in §3 of the Credit Agreement made on its behalf by the Borrowers,
except as set forth on Schedule 2(b) attached hereto and each of the
representations and warranties set forth in §7 of the Subsidiary Guaranty is
true and correct in all material respects with respect to the Undersigned as of
the date hereof (except to the extent that such representations and warranties
relate expressly to an earlier date);     c.   Schedule 2(c) attached hereto
sets forth a true and accurate description of the Subsidiary Guarantors and the
revised Schedule 3.15 attached hereto sets forth a true and accurate list of the
properties and Unencumbered Assets.     d.   upon the execution of this Joinder
Agreement, the Undersigned will be jointly and severally liable, together with
the other Subsidiary Guarantors, for the payment and performance of all
obligations of the Borrowers under the Credit Agreement as set forth in the
Subsidiary Guaranty.

     3. Delivery of Documents.
     The Undersigned hereby agrees that it shall comply with the requirements of
§5.13 of the Credit Agreement and shall deliver the items referenced therein to
the Administrative Agent concurrently with this Joinder Agreement (the date on
which all such documents shall have been delivered to the Administrative Agent
being hereinafter referred to as the “Effective Date”), each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



 



     This Joinder Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

                  Very truly yours,      
 
 
 
  By:        
 
  Name:  
 
   
 
  Title:        

Accepted and Agreed:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

